


Exhibit 10.2


August 2, 2013


AGCO Corporation
AGCO Canada, Ltd c/o AGCO Corporation
4205 River Green Parkway
Duluth, GA 30096-2568
Attn: David Williams
Attn: General Counsel c/o Lynnette Schoenfeld




Re: Increasing the Maximum Outstanding Balance for the Canadian Receivables
Purchase Agreement




Dear AGCO Corporation,


This notice is provided pursuant to the Receivables Purchase Agreement dated
December 22, 2009 among AGCO Canada, Ltd., AGCO Corporation and AGCO Finance
Canada, Ltd. (the “Canadian RPA”).


AGCO Finance Canada, Ltd., previously provided notice, as set forth in the
definition of “Maximum Outstanding Balance” found in the Canadian RPA, that it
increased the Maximum Outstanding Balance amount set forth in the such
definition to Cdn. $300,000,000. This notice is to inform you that we are now
raising the Maximum Outstanding Balance to $500,000,000 Cdn. The definition
shall not be otherwise modified.


We appreciate your support of the financing programs. Please do not hesitate to
contact us if you have any questions regarding this notification.






AGCO Finance Canada, LTD.


/s/ Amy Ventling Hester
Amy Ventling Hester
President






